Morton, J.
The statute makes a party liable for a sale by himself, or by his agent or servant, of milk not of the standard quality. St. 1886, c. 318, § 2. Mo criminal intent on the part of the master or principal is necessary in order to render him liable for a sale in violation of the statute, and he may consequently be held liable for an inadvertent sale in the course of his employment on the part of his servant or agent in violation of the statute. Commonwealth v. Gray, 150 Mass. 327. The instructions on this point were sufficiently favorable to the defendant. See Commonwealth v. Emmons, 98 Mass. 6; Commonwealth v. Kelley, 140 Mass. 441. The milk bought by the witness Kelly was purchased by and delivered to him as a part of his breakfast, and was just as much a sale as if a specific price had been put upon it, or it had been bought and paid for by itself. Commonwealth v. Worcester, 126 Mass. 256.

Exceptions overruled.